                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 JILL SWENSON, MELODY MCCURTIS,
 MARIA NELSON, BLACK LEADERS
 ORGANIZING FOR COMMUNITIES,
 and DISABILITY RIGHTS WISCONSIN,
                               Plaintiffs,             Case No. 3:20-cv-459-wmc
        v.
 MARGE BOSTELMANN, JULIE M.
 GLANCEY, ANN S. JACOBS, DEAN
 KNUDSON, ROBERT F. SPINDELL, JR.,
 and MARK L. THOMSEN, in their official
 capacities as Wisconsin Elections
 Commissioners,
                                   Defendants,
 REPUBLICAN NATIONAL COMMITTEE
 and REPUBLICAN PARTY OF WISCONSIN,
               [Proposed] Intervenor-Defendants.


       MOTION TO INTERVENE AS DEFENDANTS BY THE REPUBLICAN
       NATIONAL COMMITTEE AND REPUBLICAN PARTY OF WISCONSIN
       Movants, the Republican National Committee and Republican Party of Wisconsin, seek to

intervene as defendants in this case under Rules 24(a)(2) and (b). This motion is accompanied by a

memorandum of law that explains why Movants are entitled to intervention as of right and permissive

intervention. For the reasons in that memorandum, Movants respectfully ask the Court to grant this

motion. Defendants consent to this motion; Plaintiffs oppose.




                                                1
Dated: June 8, 2020       Respectfully submitted,
                           /s/ Patrick Strawbridge T
                          Patrick Strawbridge
                          CONSOVOY MCCARTHY PLLC
                          Ten Post Office Square
                          8th Floor South PMB #706
                          Boston, MA 02109
                          (703) 243-9423
                          patrick@consovoymccarthy.com
                          Jeffrey M. Harris
                          Cameron T. Norris
                          Alexa R. Baltes
                          CONSOVOY MCCARTHY PLLC
                          1600 Wilson Blvd., Ste. 700
                          Arlington, VA 22209
                          Counsel for Proposed Intervenor-Defendants
                          Republican National Committee and
                          Republican Party of Wisconsin




                      2
